Citation Nr: 0808435	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
August and December 2003 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which declined the veteran's petition to reopen 
his previously denied claim for service connection for PTSD. 

As support for his claim, the veteran testified at a hearing 
in January 2008 before the undersigned Veterans Law Judge of 
the Board.  During the hearing, the veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).


FINDINGS OF FACT

1.  An August 1993 Board decision denied service connection 
for PTSD on the basis there was insufficient evidence showing 
the veteran had engaged in combat in Vietnam and no 
independently verified stressor in service to otherwise 
support this diagnosis.

2.  The additional evidence received since that August 1993 
Board decision still does not established the veteran engaged 
in combat in Vietnam or provide an objectively confirmed 
stressor suggesting his PTSD is the result of his 
military service.




CONCLUSIONS OF LAW

1.  The August 1993 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1100 (2007).

2.  The additional evidence submitted since that August 1993 
Board decision is not new and material, and the claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. § 
5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD, but first 
to reopen this claim.  As will be discussed below, however, 
there is no new and material evidence to permit doing this.  
In the interest of clarity, the Board will initially discuss 
whether his claim has been properly developed for appellate 
review.  The Board will then turn to the discussion of 
whether there is new and material evidence to reopen the 
claim, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in July 2003, October 2003, December 2003, 
October 2005, and March 2006:  (1) informed the veteran of 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him of the 
information and evidence that VA will seek to provide; (3) 
informed him of the information and evidence he is expected 
to provide; and (4) requested that he provide any evidence in 
his possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the RO's July 2003 letter complies with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the Court 
held that, in addition to notifying the veteran of evidence 
and information necessary to prove his underlying claim for 
service connection, the claimant must also be notified of the 
evidence and information necessary to reopen his claim on the 
basis of new and material evidence.  That is to say, VA must 
apprise the claimant of the evidence necessary to 
substantiate the element or elements of the claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Even if there is arguably any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
nonetheless concluding the evidence established the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and therefore determined the 
error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  And in any 
event the VCAA appears to have left intact the requirement 
that a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Simply put, he is not entitled to a 
VA examination for a medical nexus opinion unless and until 
there is new and material evidence, which in this instance 
there is not.  38 C.F.R. § 3.159(c)(4)(iii).  

The veteran argues that some of his service medical and 
personnel records supporting his claim are not on file for 
consideration, but nothing in the record substantiates this 
allegation of missing evidence.  As explained in the RO's 
December 2003 letter, VA requested his service medical 
records from the National Personnel Records Center (NPRC), a 
military records repository, in December 1970 in connection 
with his initial claim for benefits.  These records were 
received and associated with his claims file in March 1971.  
At that time, VA also requested records from the U.S. Army 
Hospital at Fort Riley, Kansas.  In October 1971, however, 
that facility indicated that no such records were on file.  
Finally, in April 1971, VA asked the veteran whether he had 
any additional service medical records.  And in May 1971, he 
replied that he had no additional records in his personal 
possession.  So despite his and his representative's 
arguments during the recent hearing to search for unit 
histories, records of a court martial, etc., VA does not have 
this obligation given the prior development in years past.  
This is an unreasonable request and tantamount to a fishing 
expedition based on no more than a speculative hope that 
relevant evidence would be found.  And this is an 
insufficient basis for assisting the veteran in this regard.  
See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or Court.

II.  Whether there is New and Material Evidence to Reopen the 
Claim

As mentioned, the veteran is ultimately seeking service 
connection for PTSD.  However, the Board must first determine 
whether new and material evidence has been submitted since a 
prior August 1993 Board decision to reopen this claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection for PTSD, in particular, requires:  (1) a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and (3) medical evidence of a causal relationship 
between current symptomatology and the specifically claimed
in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  
See also, Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If VA determines the 
veteran engaged in combat with the enemy and that his alleged 
stressor is combat related, then his lay testimony or 
statements are accepted as conclusive evidence of the 
occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
his testimony is found to be "satisfactory," i.e., credible 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d) and (f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony by itself is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence to corroborate his 
testimony or statements.  See Moreau, 9 Vet. App. at 394-95.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.) 

In this case, the RO initially denied service connection for 
PTSD in a September 1990 rating decision.  After the veteran 
filed an administrative appeal, the Board issued an August 
1993 decision also denying the claim.  The evidence of record 
at that time included the veteran's service medical and 
personnel records and records of his VA and private treatment 
since service.  These records showed he had received the 
necessary diagnosis of PTSD, but they did not, however, show 
he had engaged in combat in Vietnam or contain information 
otherwise independently verifying his alleged stressor 
incidents, to support this diagnosis.

In that August 1993 decision, the Board explained that a 
December 1989 VA psychiatric examination report; a December 
1989 letter from J.N., Ph.D.; and an August 1990 report from 
J.S., M.D., a private psychiatrist, all list diagnoses of 
PTSD based on the veteran's claimed stressors related to his 
Vietnam service.  The underlying stressors that he had 
reported to these doctors included witnessing a friend being 
blown off a forklift and seeing friends die in a gas attack.  
In denying the claim, however, the Board concluded there was 
no objective documentation of either asserted in-service 
stressor.  And without the necessary proof of combat service 
in Vietnam, the Board did not have to presume these alleged 
incidents had actually occurred.  It was acknowledged the 
veteran had served in Vietnam from December 1968 to December 
1969, but there was no evidence he had engaged in combat 
against enemy forces while there.  38 U.S.C.A. § 1154(b) and 
the implementing regulation 38 C.F.R. § 3.304(subparts (d) 
and (f)) require that he have actually participated in combat 
with the enemy, meaning participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality, and does not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The Board further 
explained that he had not provided the necessary details, 
such as names of those killed, as required to conduct a 
meaningful search for corroborating evidence.  The Court has 
held that asking him to provide this level of information is 
not an impossible or onerous burden.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The Board thus concluded in 
August 1993 that he was not shown to have PTSD related to his 
military service.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

In December 2002, the veteran filed a petition to reopen his 
claim for service connection for PTSD.  Under VA law and 
regulations, if new and material evidence is presented or 
secured, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  When 
determining whether the claim should be reopened, the Board 
performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The evidence in this particular case that must be considered 
in determining whether there is a basis for reopening the 
veteran's claim for service connection for PTSD 
is the evidence that has been added to the record since the 
Board's August 1993 final decision.  Since that decision, 
numerous VA treatment records, including several letters from 
health care professionals at the Vet Center, have been added 
to the claims file.  These records show treatment for PTSD 
related to combat.

These additional records are "new" in the sense they did 
not exist at the time of the Board's August 1993 decision, 
although, even at the time of that earlier decision, there 
already were records on file indicating the veteran had PTSD 
related to his military service (and, in particular, to 
combat in Vietnam).  So in this respect, these additional 
record provide no new information.  In any event these 
additional records are not material since there continues to 
be insufficient evidence of combat service or, in the 
alternative, independent verification of the claimed 
stressors to support the PTSD diagnosis.  As the Board 
indicated when denying the claim in August 1993, it is not 
enough merely to have a PTSD diagnosis predicated on an event 
in service (i.e., a "stressor"), when that event has not 
been confirmed to have occurred.

The additional records that have been submitted since August 
1993, as well as the veteran's statements and hearing 
testimony, repeat the same stressor involving an alleged gas 
attack while playing cards in a warehouse.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  It is important for him to understand that 
treatment for PTSD does not provide a basis to reopen his 
claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).  Accordingly, the newly 
submitted evidence, by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.

It equally deserves mentioning that the veteran has altered 
his story concerning the alleged gas attack incident since 
the August 1993 Board decision, thereby undermining his 
credibility.  And, as mentioned, although the Board is 
required under Justus to presume the credibility of 
additional evidence submitted to reopen a claim, Duran makes 
clear this presumption does not require the Board to consider 
the patently incredible to be credible by simply ignoring 
glaring inconsistencies in his statements and hearing 
testimony.  As an example, prior to the Board's August 1993 
decision, he stated the attack involved deadly nerve gas, 
killing several soldiers.  But during his April 2003 PTSD 
evaluation, he indicated the incident involved only tear gas 
and, therefore, did not result in any casualties.  In either 
event, he did not provide any details required for 
verification purposes.  



In a further attempt to reopen his claim, the veteran also 
submitted photographs of what appears to be dead Vietnamese, 
one of whom has his brains lying on the ground next to his 
skull.  These pictures are also new, as they were not part of 
the record at the time of the Board's August 1993 decision.  
The problem with these photographs, however, is that they do 
not suggest the veteran was actually present at the scene 
where these pictures were taken.  These photographs therefore 
are not material to the central issue in this case - 
verification of an in-service stressor - and thus 
insufficient to reopen the claim.

Unfortunately, the veteran has supplied no new and material 
evidence regarding this determinative issue of stressor 
verification.  The records of his treatment for PTSD do not 
provide a basis to reopen his clam because he had already 
been diagnosed and treated for PTSD prior to the Board's 
August 1993 decision.  In other words, additional diagnoses 
of PTSD (a point already acknowledged) do not provide a basis 
to confirm the veteran's alleged stressors while on active 
duty to support this established diagnosis.

In addition to the newly submitted medical evidence, the 
Board has considered the veteran's lay statements in support 
of his claim, including his recent January 2008 hearing 
testimony.  However, the Board emphasizes that statements 
provided by the veteran are not material within the meaning 
of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court reiterated this important point, 
again noting that "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."



As a whole, the evidence received since the August 1993 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Furthermore, 
inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Therefore, the August 1993 Board decision remains 
final and the appeal is denied.


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


